Title: To Thomas Jefferson from Dumoulin de Seille & Son, 24 July 1786
From: Dumoulin de Seille & Son
To: Jefferson, Thomas



Sir
at Royan in the Saintonge 24. July 1786.

We have the honour to present you our most humble Respects, and Beseech you to take in Consideration that we take the Liberty to Inform you.

Being Corespondents of the Consuls of different foreign nations which trade in the harbours of Bordeaux, Rochefort, and other Neighbouring Places Exporting of it the Provisions and Marchandises fit for their Maintenance, and our advantageous Situation to the Intrance of the garonne Ablening us to give our Cares and helps to foreign and National vessels, as also to their Captains which Dwell there, we should think to fail to the Respect owing to the united states which you represent, if we Did not request the honour to offer you our services for the Same Subject, and understanding that there are not any traders in these provinces who are Instituted By your Power, to Interest themselves in the Behalf of the People of your Nation in the Circunstances which Concern trade to the Difficultys to which one might be Exposed, and particularly those of Shipwrecke and running a ground.
To these Causes, we ask you to grant us the post of vice Agent or Consul in this Place if you find us worthy of it, which we shall fulfil with all the Zeal and Exactitude that your trust Can require, if our offers don’t appear Indiscreet to you, and Agree to the Welfare which may Insue for the Nation, we Beseech you to honour us with a satisfactory Answer.
We have the honour to be with the ustmost respect Sir your Excellency’s most humble and Respectful Servants,

Dumoulin De Seille father and son
Vice Consul of the Denmarck Norwege and Islande

